DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, filed 15 December 2020, with respect to the rejection(s) of the pending claims, as amended, over Haffner alone have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Haffner in view of Watson, as presented below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-6 and 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,206,813 to Haffner et al. in view of US 2004/0163652 to Watson. Although the claims at issue are not identical, each set of claims recites a drug delivery ocular implant with a shell, a space within the shell containing a therapeutic agent, a semipermeable membrane, a flow pathway, and a retention member. Haffner fails to disclose that the membrane comprises an elastic member to seal to lock the membrane to the cap. However, Watson discloses a sealing device comprising a covering membrane 2 and an elastomeric ring 5 attached thereto to retain the membrane on the member to be covered (see FIG 1, ¶0014-0015). It would have been obvious to a person having ordinary skill in the art at the time of filing to use an elastomeric ring attached to a membrane as disclosed by Watson in the apparatus claimed by Haffner in order to secure the membrane in place, as taught by Watson.
With regard to claims 2, 20, see patented claims 1, 3, 6, 7, 17. With regard to claims 3,4,6, see patented claims 21, 22. With regard to claims 8, 9 see patented claims 4, 2. With regard to claims 10, 11, see patented claims 10,13, 4, 2.
With regard to claim 5, the patented claims do not recite the claimed membrane thickness. However, It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). 
With regard to claims 13-19, the claimed drugs are well known in the art of ocular treatment. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the well-known ocular drugs in the implant suggested by the prior art, since it has been held to be within the general skill of a worker in the art to .
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,206,813 to Haffner et al in view of US 20040163652 to Watson, further in view of WO 2012/071476 to Applegate et al. Although the claims at issue are not identical, they are not patentably distinct from each other because each set of claims recites a drug delivery ocular implant with a shell, a space within the shell containing a therapeutic agent, a semipermeable membrane, a flow pathway, and a retention member. The ‘813 patent does not claim a distal seal. However, the ‘476 reference discloses a distal seal 64 to control drug elution properties of the implant. It would have been obvious to a person having ordinary skill in the art at the time of invention to add the seal disclosed in the ‘476 reference to the invention claimed in the ‘813 reference in order to control the drug elution from the implant, as taught in the ‘476 reference. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure”
US 663,670		Wiswall
Plastic covering with elastic retaining means
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE R DEAK whose telephone number is (571)272-4943.  The examiner can normally be reached on Monday-Friday, 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/LESLIE R DEAK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        13 January 2021